DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
Claims 1-19 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/19 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line A recites “differentiating inducing.” It is not clear if only one of “differentiating inducing” is intended.
Regarding claim 3, and claims dependent therefrom, claim 3 depends from claim 1 and recites “wherein each of said microtissue molds…”. Claim 1 does not recite the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thavandiran et al (US 2015/0313704, now USPN 10,034,738)  [Thavandiran].  
The ‘704 publication is relied on herein for ease of citing to paragraphs. 	
Thavandiran discloses [0022]- [0028] a method of forming a cardiac tissue construct using a microfabrication platform.  Thavandiran discloses the platform comprises a substrate and two or more retaining structures (the claimed posts) supported by the substrate (the claimed solid support, claim 1) and that the retaining structures are positioned to apply tension to a tissue construct seeded on the substrate during formation of the tissue construct (the claimed solid support and plurality posts, claims 1 and 2).  See, for example, figures 17 (a)-(f) showing multiple posts and multiple 
Thavandiran discloses dispensing, onto the substrate (the claimed solid support), a mixture comprising a collagen mastermix comprising cardiomyocytes (claim 18), and fibroblasts, thereby disclosing the claimed “population of cells comprising cardiac myocytes, and a solid support comprising a plurality of microtissue culturing molds each comprising a plurality of posts spaced at a uniform distance” (claim 18).
Regarding claim 19, Thavandiran [0292] discloses utilization of the microtissue culture system for screening applications wherein test factors would be applied (the claimed test compounds), the assay would be conducted and immediate effects of compounds could be tested by determining a baseline reading, applying a compound, and then measuring changes in tissue response.
Thavandiran anticipates claims 18 and 19 as discussed, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738)   [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas].
	Thavandiran discloses [0022]- [0028] a method of forming a cardiac tissue construct using a microfabrication platform.  Thavandiran discloses the platform comprises a substrate and two or more retaining structures (the claimed support and posts; claim 1, part c) supported by the substrate, that the retaining structures (the claimed posts, claim 2) are positioned to apply tension to a tissue construct seeded on the substrate during formation of the tissue construct.  Thavandiran discloses dispensing, onto the substrate, a mixture comprising a collagen mastermix comprising cardiomyocytes [0025], and fibroblasts, thereby disclosing the claimed “contacting said population of cardiac myocytes with a collagen solution and transferring the collagen solution comprising cardiac myocytes into a solid support (claim 1, parts b and c)
	Thavandiran further discloses that the at least two retaining structures are surrounded by the mixture (claim 2); and [0027] incubating the substrate for a time duration suitable for remodeling of the mixture into the cardiac tissue construct, such that the cardiac tissue construct is suspended between the at least two retaining structures under tension, thereby disclosing the claimed “three dimensional cardiac microtissue” system.  See, front page, figure.  Thavandiran discloses utilization of hESC-derived cardiomyocytes (figure 22(g), for example). 
	Thavandiran differs from the claims in that the document fails to disclose the cardiomyoctes were induced from pluripotent stem cells (iPSCs).  
	However, Miklas cures the deficiency.  Miklas discloses utilization of cardiomyocytes induced from iPSCs in a three dimensional tissue culture method [0015].  
	It would have been obvious to one of ordinary skill to substitute the iPSCs of  Miklas for the hESC derived cardiomyoctes of Thavandiran in view of the teachings of Miklas [0237] that iPSC cells are useful for studies in regenerative medicine for studying 
	One of ordinary skill would have had a reasonable expectation of success in obtaining a three dimension culture system culturing cardiac cells derived from iPSCs in view of the teachings of both Thavandiran [0006] and Miklas [0010] that cardiac cells derived from iPSCs or hESCs were successfully cultured in three dimension culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues. 
	Regarding claims 1, 16 and 17, Thavandiran discloses [0022]- [0028] a method of forming a cardiac tissue construct using a microfabrication platform.  Thavandiran discloses the platform comprises a substrate and two or more retaining structures (the claimed posts, claim 2) supported by the substrate, that the retaining structures are positioned to apply tension to a tissue construct seeded on the substrate during formation of the tissue construct.  Thavandiran discloses dispensing, onto the substrate, a mixture comprising a collagen mastermix comprising cardiomyocytes (claim 1, parts b and c), and fibroblasts, thereby disclosing the claimed “contacting said population of cardiac myocytes with a collagen solution and transferring the collagen solution comprising cardiac myocytes into a solid support.”  See, for example, figures 17 (a)-(f) showing multiple posts and multiple configurations.  Thavandiran also discloses the molds comprises two posts (figure 17 (e)(i)-(iii); figures 19 and 20; and [0080],[0150]). 
	Regarding claims 2 and 3, Thavandiran discloses the solid support comprising a plurality of microtissue culturing models each comprising a plurality of posts spaced at a uniform distance.  See, for example, figures 17 (a)-(f) showing multiple posts and multiple configurations.  Thavandiran also discloses the molds comprises two posts (figure 17 (e)(i)-(iii); figures 19 and 20; and [0080],[0150])(claim 3).
	Regarding claims 4 and 5, Thavandiran discloses [0166], [0167], the posts may vary based between approximately 0.5 and 5 mm, thus disclosing a range encompassing the claimed “1-3 mm apart (claim 4) and 2 mm apart” (claim 5).	
	Regarding claim 6, Thavandiran discloses the posts can be 50 um to 300 um [0154], thereby teaching a range overlapping the claimed range of “0.2 mm (200 um) to 1 mm (1000 um).”  

	Regarding claim 8, Thavandiran discloses the posts are made of PDMS [0048], [0141], 
	Regarding claim 9, Thavandiran discloses that the cardiac tissue construct is suspended between the at least two retaining structures under tension ([0025]; [0120], [0180], Thavandiran claim 27), thereby disclosing the claimed “wherein the said three-dimension microtissue forms suspended between said posts.” 
	Regarding claim 13, Thavandiran [0148] discloses the composition comprises a cellular content of approximately 75% cardiomyocytes and 25% non-cardiomyocytes, thereby disclosing the claimed element “wherein said population of cells comprises approximately 75% cardiac myocytes.”  Thavandiran also discloses [0028] a ratio of cardiomyocytes to the total number of cells is provided such that the cardiac tissue construct exhibits a conduction velocity characteristic of healthy human heart tissue.
	Regarding claim 14, Thavandiran [0268] discloses the cardiac microtissue had an intrinsic spontaneous beating frequency of about 0.1 Hz which is an expected baseline for human cardiomyocytes, thus disclosing the claimed “three dimensional cardiac microtissue exhibits beats.”
	Regarding claim 15, Thavandiran discloses the cardiac microtissue displayed contractions [0268],  [0280] and maturation [0288]. 
	All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


	2.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738)  [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] as applied to claims 1-9 and 13-17 above and further in view of Montgomery et al (US 2016/0032286, now USPN 9,752,144) [Montgomery].   The teachings of Thavandiran and Miklas above are incorporated herein in their entirety.  

	Thavandiran and Miklas differ from the claims in that the documents fail to disclose a population of cardiac myocytes derived from iPSCs comprising an Arg404GLn mutation in the MYH7 gene.  However, Montgomery cures the deficiency. 
	Montgomery discloses methods of treating a cardiac disorder such as cardiac hypertrophy (Abstract) by modulating the activity or expression of MHC in cardiac cells by administration of an MYH7B inhibitor.  Montgomery discloses MHYB7 regulates cardiac motility and stress-induced cardiac remodeling [0008].  
	Montgomery discloses [0082] methods for treating or preventing pathologic cardiac hypertrophy or hypertrophic cardiomyopathy in a subject at risk of developing pathologic cardiac hypertrophy.  Montgomery discloses [0082] the patient at risk of developing pathologic cardiac hypertrophy or hypertrophic cardiomyopathy may exhibit one or more risk factors including, for example, long standing uncontrolled hypertension, uncorrected valvular disease, chronic angina, recent myocardial infarction, congenital predisposition to heart disease or pathological hypertrophy. Montgomery discloses the subject at risk has an Arg403Gln and discloses a human MYH-R403Q cell line (iPSCs-CM) [0261] (claim 10).  Montgomery discloses the 
	 It would have been obvious to one of ordinary skill to modify the cell line of Thavandiran and Miklas above by substituting the human MYH-R403Q cell line (iPSCs-CM) of Montgomery in view of the teachings of both Thavandiran and Miklas above that [0237] that iPSC cells are useful for studies in regenerative medicine for studying treatment of damaged or diseased tissue  and cardiac disease states, including patients with electrical conduction defects (iPSCs-CM) [0237].  
	One of ordinary skill would have had a reasonable expectation of success in obtaining a three dimension culture system culturing cardiac cells derived from a human MYH-R403Q cell line (iPSCs-CM) in view of the teachings of both Thavandiran and Miklas that cardiac cells derived from iPSCs or hESCs were successfully cultured in three dimension culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   

							Suzanne Ziska
							AU 1632

/TAEYOON KIM/Primary Examiner, Art Unit 1632